                                         Case 5:17-cv-00220-LHK Document 1320 Filed 01/15/19 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                               SAN JOSE DIVISION
                                  11

                                  12     FEDERAL TRADE COMMISSION,                            Case No. 17-CV-00220-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiff,                            ORDER DENYING WITHOUT
                                                                                              PREJUDICE QUALCOMM'S REVISED
                                  14              v.                                          MOTION TO SEAL ITS PROPOSED
                                                                                              FINDINGS OF FACT AND
                                  15     QUALCOMM INCORPORATED,                               CONCLUSIONS OF LAW
                                  16                    Defendant.                            Re: Dkt. No. 1310
                                  17

                                  18          Applying the compelling reasons, the Court DENIES without prejudice Qualcomm’s

                                  19   revised motion to seal its proposed findings of fact and conclusions of law, ECF No. 1310.

                                  20   Qualcomm’s motion is overly broad because it seeks to seal information that has been disclosed

                                  21   publicly at trial. For example, third party witnesses have testified publicly as to aspects of their

                                  22   agreements with Qualcomm; yet, Qualcomm seeks to seal even the existence of the agreements.

                                  23   Qualcomm shall file a more narrowly tailored motion to seal its proposed findings of fact and

                                  24   conclusions of law by February 8, 2019. Qualcomm’s motion to seal shall not seek to seal any

                                  25   information that is disclosed during the trial. Moreover, Qualcomm must work with third parties in

                                  26   advance of filing its motion, and the third party declarations must accompany Qualcomm’s

                                  27
                                                                                          1
                                  28   Case No. 17-CV-00220-LHK
                                       ORDER DENYING WITHOUT PREJUDICE QUALCOMM'S REVISED MOTION TO SEAL ITS PROPOSED
                                       FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                         Case 5:17-cv-00220-LHK Document 1320 Filed 01/15/19 Page 2 of 2




                                   1   motion.

                                   2   IT IS SO ORDERED.

                                   3

                                   4   Dated: January 15, 2019

                                   5                                          ______________________________________
                                                                              LUCY H. KOH
                                   6                                          United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                                                               2
                                  28   Case No. 17-CV-00220-LHK
                                       ORDER DENYING WITHOUT PREJUDICE QUALCOMM'S REVISED MOTION TO SEAL ITS PROPOSED
                                       FINDINGS OF FACT AND CONCLUSIONS OF LAW
